August 5, 2011 VIA EDGAR Ms. Jennifer Thompson Accounting Branch Chief United States Securities and Exchange Commission treet, NE Mail Stop 3561 Washington, D.C.20549-3561 RE:Calpine Corporation Form 10-K for Fiscal Year Ended December31, 2010 Filed February18, 2011 File No. 001-12079 Dear Ms. Thompson: This letter is being furnished on behalf of Calpine Corporation in response to the comments of the staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”) that were contained in a letter addressed to Zamir Rauf, Executive Vice President and Chief Financial Officer of Calpine Corporation, dated July 11, 2011 (the “Comment Letter”), with respect to the above referenced filing. As used in this letter, “we,” “us,” “our,” the “Company” and “Calpine” refer to Calpine Corporation and its subsidiaries unless the context requires otherwise. For ease of reference, each comment contained in the Comment Letter is reprinted below in bold and is followed by the Company’s response. Form 10-K for period ended December31, 2010 Management’s Discussion and Analysis of Financial Condition and Results of Operations, page 63 Liquidity and Capital Resources, page 85 1. We note that you completed the sale of your interest in the Blue Spruce and Rocky Mountain businesses on December 6, 2010. It appears that these businesses were profitable during each of the fiscal years presented and may have represented a material portion of your income. Please disclose the impact and anticipated impact on your liquidity arising from the sale of these entities including the loss of the related income and cash flows in future periods. Ms. Jennifer Thompson United States Securities and Exchange Commission August 5, 2011 Page2 of 9 Response: In assessing the materiality of our Rocky Mountain and Blue Spruce businesses to our overall earnings and liquidity position, we examined the historical performance of these entities relative to our current earnings and liquidity. Our Rocky Mountain and Blue Spruce businesses earned revenue through long-term tolling agreements, which made the earnings and cash flow relatively consistent year-over-year, and thus we believe that their historical performance is representative of their relative anticipated impact on our future earnings and liquidity position. The sale of these two plants did not have a significant impact on our current liquidity availability. Our “as reported” (as disclosed in the Management Discussion and Analysis section) and pro-forma total current liquidity availability as of December 31, 2009(1), excluding the Rocky Mountain and Blue Spruce businesses, was as follows (in millions): (as reported) (pro-forma) Cash and cash equivalents, corporate $ $ Cash and cash equivalents, non-corporate Total cash and cash equivalents Restricted cash Letter of credit availability 34 34 Revolver availability Total current liquidity availability $ $ We analyzed the impact of our disposition of the Rocky Mountain and Blue Spruce businesses at December 31, 2009, as this was the final period presented where the inclusion of these businesses impacted ourfull year current liquidity availability. As the Rocky Mountain and Blue Spruce businesses represented less than 3% of the Company’s overall liquidity, we do not believe that the impact of these businesses is material to the Company’s liquidity position or future liquidity. Our existing disclosures discuss the strategic nature of the disposition of our Rocky Mountain and Blue Spruce businesses. On page 65 of the Form 10-K for Fiscal Year Ended December 31, 2010, we indicate that the sale of the Rocky Mountain and Blue Spruce businesses resulted in proceeds of approximately $739 million, which were used to repay $418 million in project debt, with the remaining funds to be used to fund future development and growth in the Company’s core markets. Thus, we do not believe that the disposition had or will have a significant impact on the Company’s liquidity position. Based on our existing disclosures and our assessment of the earnings and liquidity impact of the disposition of our Rocky Mountain and Blue Spruce businesses, we determined that no additional disclosure would be required under Item 303 of Regulation S-K. Ms. Jennifer Thompson United States Securities and Exchange Commission August 5, 2011 Page3 of 9 2. Please also disclose the impact and anticipated impact on your liquidity arising from your July 1, 2010 Conectiv Acquisition. Response: Impact on Current Liquidity: The Conectiv transaction entered into on July 1, 2010 decreased the Company’s liquidity by $340 million, which represents approximately 15% of our total current liquidity availability. However, our December 31, 2010 Form 10-K included the following disclosures regarding the impact of the Conectiv acquisition on our liquidity. We disclosed that the net proceeds of $1.3 billion from the NDH Project Debt were used, along with available operating cash, to pay for the Conectiv Acquisition purchase price of approximately $1.64 billion and to fund a cash contribution of $110 million to fund the completion of the York Energy Center. We also disclosed that during fiscal 2010 we expensed transaction costs and acquisition-related costs of approximately $36 million. We believe that our existing disclosures within our 2010 Form 10-K would allow an average investor to adequately assess the impact of the Conectiv transaction on our total current liquidity availability. Impact on Future Liquidity: We calculated Conectiv’s liquidity availability for the next two years as follows (in millions): Projected income from operations $ $ Add:Adjustments for non-cash items Depreciation and amortization 69 78 Less:Adjustments to income from operations Capital expenditures 26 — Interest expense 89 85 Principal repayments 63 56 Income taxes 10 7 Projected increase in liquidity availability $
